STROUD, Judge
dissenting.
Although I agree that defendant Board’s interlocutory appeal affects a substantial right, I disagree that the trial court’s order should be reversed and remanded. Based upon Craig v. New Hanover Cty. Bd. of Educ., 363 N.C. 334, 678 S.E.2d 351 (2009), I believe this Court is required to affirm the order of the trial court denying defendants’ motion to dismiss, and therefore I respectfully dissent.
The majority noted correctly that “the ultimate issue raised by the Board’s appeal is whether Plaintiff has stated a claim for relief based upon the relevant provisions of the state constitution[,]” but answers this question “in the negative.” The majority relies upon its analysis of Craig, determining
that the Supreme Court simply declined to consider the substantive viability of the state constitutional claims that the plaintiff attempted to assert pursuant to N.C. Const. art. I, §§ 15 & 19 and N.C. Const. art. IX, § 1, in Craig, explicitly stating that its decision did not “predetermine the likelihood that [the] [p]laintiff [would] win other pretrial motions, defeat affirmative defenses, or ultimately succeed on the merits of his case” and that its holding “simply ensure [d] that an adequate remedy must provide the possibility of relief under the circumstances.” Id.
Although it is certainly true that the Supreme Court’s decision in Craig did not mean that the plaintiff in that case would ultimately prevail, the Supreme Court did “affirm the trial court’s denial of defendant’s motion for summary judgment[,]” thus permitting the plaintiff to proceed with his “colorable constitutional claims” based upon allegations of negligence. Id. at 340-42, 678 S.E.2d at 355-57. If the Supreme Court did not consider Craig's “colorable constitutional claims” sufficiently viable to survive dismissal at the summary judgment stage, it would have reversed the trial court’s order denying the defendant’s motion for summary judgment since the constitutional claims were the only claims being considered in the Craig appeal. See id. at 336-*37442, 678 S.E.2d at 353-57. There was no dispute that the “negligence” claims were barred by governmental immunity, either in Craig or in this case, thus leaving only the constitutional claims for consideration. See id. at 338, 678 S.E.2d at 354. The difficulty with Craig is that the opinion provides no meaningful guidance on just what a “colorable constitutional claim[]” based upon negligence is, id., 363 N.C. at 334-42, 678 S.E.2d at 351-57, but whatever it may be, if one existed in Craig, the same claim exists in this case, and for that reason the trial court properly denied defendant Board’s motion to dismiss.
I. “Colorable Constitutional Claims”
The Supreme Court in Craig referred to the plaintiff’s claims as “colorable constitutional claims.” Id. at 342, 678 S.E.2d at 357. Defendant Board argues that “colorable constitutional claims[,]” id., require something more than just an ordinary negligence claim which has been given an alternate title as a “constitutional claim” with some sections of the North Carolina State Constitution cited in support, but no factual allegations which would actually make the claim something more than an ordinary negligence claim. Allowing such a claim to proceed could, as a practical matter, essentially eliminate sovereign or governmental immunity in most, if not all, ordinary negligence cases. I have therefore examined Craig, and its predecessor Corum v. University of North Carolina, 330 N.C. 761, 413 S.E.2d 276, cert. denied, 506 U.S. 985, 121 L.Ed. 2d 431 (1992), to see if they support defendant Board’s argument that “colorable constitutional claims [,]” Craig, 363 N.C. at 342, 678 S.E.2d at 357, which may survive a motion to dismiss, require more than allegations of negligence coupled with the allegation that the defendant’s actions violate the North Carolina State Constitution.
1. Craig’s Reliance on Corum
I can find no definition of “colorable claim” in the context of a constitutional claim in our case law, but Black’s Law Dictionary defines it as “[a] claim that is legitimate and that may reasonably be asserted, given the facts presented and the current law[.]” Black’s Law Dictionary 282 (9th ed. 2009). As Black’s definition reveals nothing about what a “colorable constitutional claim[]” is, Craig, 363 N.C. at 342, 678 S.E.2d at 357; Black’s Law Dictionary 282, I have sought guidance in Corum. In contrast to Craig, in Corum, the case upon which Craig relied, the plaintiff, formerly employed as a dean at Appalachian State University, alleged the “defendants discharged him from his deanship in retaliation for his speaking freely about the *375moving of the Appalachian Collection^” in violation of his free speech rights, including those under “North Carolina Constitution Article I, Sections 14, 19, and 35[.]” Corum, 330 N.C. at 766-70, 413 S.E.2d at 280-82; see Craig, 363 N.C. at 338-42, 678 S.E.2d at 354-57. The Supreme Court determined that
our common law guarantees plaintiff a direct action under the State Constitution for alleged violations of his constitutional freedom of speech rights. We conclude that plaintiff does have a direct cause of action under the State Constitution against defendant Durham in his official capacity for alleged violations of plaintiffs free speech rights.
Corum, 330 N.C. at 783, 413 S.E.2d at 290 (citation omitted). Thus, in Corum, the constitutional claim was based upon specific factual allegations of an intentional act of the defendant alleged to be a violation of a constitutional right, the right to freedom of speech. See id. at 770, 413 S.E.2d at 282.
Yet Corum does not mention the concept of a “colorable claim.” See id., 330 N.C. 761, 413 S.E.2d 276. In addition, the Corum Court cited ten cases in support of its statement that
authorities in North Carolina are consistent with the decisions of the United States Supreme Court and decisions of other state supreme courts to the effect that officials and employees of the State acting in their official capacity are subject to direct causes of action by plaintiffs whose constitutional rights have been violated[;]
none of these ten cases address negligence claims and none define a “colorable claim.” Id. at 783-84, 413 S.E.2d at 290.
2. Craig’s Analysis
Turning back to Craig, I have been unable to discern any factual allegations which would establish that the plaintiffs constitutional claim was a “colorable” claim based upon anything other than the exact same allegations which supported the negligence claims. See Craig, 363 N.C. 334, 678 S.E.2d 351. Legally, Craig’s analysis and holding relied specifically upon Corum. See Craig at 342, 678 S.E.2d at 356-57 (“In sum, we hold that plaintiffs common law negligence claim is not an adequate remedy at state law because it is entirely precluded by the application of the doctrine of sovereign immunity. To hold otherwise would be contrary to our opinion in Corum and inconsistent with the spirit of our long-standing emphasis on ensuring *376redress for every constitutional injury.” (quotation marks omitted)). The Craig Court also noted that
our holding here is likewise consistent with the spirit of our reasoning in Sale v. State Highway & Public Works Commission, 242 N.C. 612, 89 S.E.2d 290 (1955), and Midgett v. North Carolina State Highway Commission, 260 N.C. 241, 132 S.E.2d 599 (1963), overruled on other grounds by Lea Co. v. North Carolina Board of Transportation, 308 N.C. 603, 616, 304 S.E.2d 164, 174 (1983).
Id. at 341, 678 S.E.2d at 356. Both Sale and Midgett dealt with the taking of property for public use. See Midgett, 260 N.C. 241, 132 S.E.2d 599; Sale, 242 N.C. 612, 89 S.E.2d 290. Neither Sale nor Midgett provides any guidance as to the identification of a “colorable” constitutional claim in the context of negligence. See Midgett, 260 N.C. 241, 132 S.E.2d 599; Sale, 242 N.C. 612, 89 S.E.2d 290.
As to the factual allegations, in Craig, footnote four states that as to his constitutional claim the plaintiff alleged:
The constitutional claim for damages is plead [sic] as an alternative remedy, should the court find that sovereign immunity or governmental immunity in any of its various forms exists and, if it does exist, which the plaintiffs deny, then, in that event, plaintiffs have no adequate remedy at law and assert the constitutional violations pursuant to the laws of North Carolina.
Id. at 340 n.4, 678 S.E.2d at 355 n.4 (quotation marks omitted). It appears that no other facts or circumstances other than those of negligence were alleged which would lead to the conclusion that the plaintiff had made “colorable constitutional claims.” See id., 363 N.C. at 334-42, 678 S.E.2d at 351-57. Although Craig did not explain what a “colorable constitutional claim[]” requires, id., 363 N.C. at 334-42, 678 S.E.2d at 351-57,1 note that in other cases, claims which have been treated as constitutional have truly been grounded in facts which demonstrate a violation of a constitutional right, and not mere negligence claims to which the heading “constitutional” has been appended. See, e.g., Sanders v. State Personnel Com’n, 183 N.C. App. 15, 644 S.E.2d 10, disc. review denied, 361 N.C. 696, 652 S.E.2d 653 (2007).
3. Federal Courts’ Approach
Given the lack of guidance in North Carolina cases as to a “colorable constitutional claim[,]” Craig, 363 N.C. at 342, 678 S.E.2d at 357, based upon allegations of negligence, I have reviewed federal cases addressing this issue. I find the United States Supreme Court’s *377treatment of governmental immunity in cases which allege constitutional violations based upon negligent conduct to be instructive, as the Court has determined that a mere negligence claim is not transformed into a constitutional claim merely by pleading it as such. See, e.g., Daniels v. Williams, 474 U.S. 327, 88 L.Ed. 2d 662 (1986). In Daniels, the United States Supreme Court considered the personal injury claim of a prisoner who alleged he was injured when he slipped and fell on a pillow negligently left on the stairs by a deputy. Id. at 328, 88 L.Ed. 2d at 666. The Court noted that “in any given § 1983 suit, the plaintiff must still prove a violation of the underlying constitutional right; and depending on the right, merely negligent conduct may not be enough to state a claim.” Id. at 330, 88 L.Ed. 2d at 667. The Court continued,
The Due Process Clause of the Fourteenth Amendment provides: “[N]or shall any State deprive any person of life, liberty, or property, without due process of law.” Historically, this guarantee of due process has been applied to deliberate decisions of government officials to deprive a person of life, liberty, or property. E.g., Davidson v New Orleans, 96 US 97, 24 L Ed 616 (1878) (assessment of real estate); Rochin v California, 342 U.S. 165, 96 L Ed 183, 72 S Ct 205 (1952) (stomach pumping); Bell v Burson, 402 US 535, 29 L Ed 2d 90, 91 S Ct 1586 (1971) (suspension of driver’s license); Ingraham v Wright, 430 US 651, 51 L Ed 2d 711, 97 S Ct 140, (1977) (paddling student); Hudson v Palmer, supra (intentional destruction of inmate’s property). No decision of this Court before Parratt supported the view that negligent conduct by a state official, even though causing injury, constitutes a deprivation under the Due Process Clause. This history reflects the traditional and commonsense notion that the Due Process Clause, like its forebear in the Magna Carta, see Corwin, The Doctrine of Due Process of Law Before the Civil War, 24 Harv L Rev 366, 368 (1911), was “ ‘intended to secure the individual from the arbitrary exercise of the powers of government,’ ” Hurtado v. California, 110 US 516, 527, 28 L Ed 232, 4 S Ct 111 (1884) (quoting Bank of Columbia v Okely, 4 Wheat 235, 244, 4 L Ed 559 (1819)). See also Wolff v McDonnell, 418 US 539, 558, 41 L Ed 2d 935, 94 S Ct 2963 (1974) (“The touchstone of due process is protection of the individual against arbitrary action of government, Dent v West Virginia, 129 US 114, 123 [32 L Ed 623, 9 S Ct 231] (1889)”); Parratt, supra, at 549, 68 L Ed 2d 420, 101 S Ct 1908 (POWELL, J., concurring in result). By requiring the government to follow appropriate procedures when its agents decide to “deprive any *378person of life, liberty, or properly,” the Due Process Clause promotes fairness in such decisions. And by barring certain government actions regardless of the fairness of the procedures used to implement them, e.g., Rochin, supra, it serves to prevent governmental power from being “used for purposes of oppression,” Murray’s Lessee v Hoboken Land & Improvement Co., 18 How 272, 277, 15 L Ed 372 (1856) (discussing Due Process Clause of Fifth Amendment).
We think that the actions of prison custodians in leaving a pillow on the prison stairs, or mislaying an inmate’s property, are quite remote from the concerns just discussed. Far from an abuse of power, lack of due care suggests no more than a failure to measure up to the conduct of a reasonable person. To hold that injury caused by such conduct is a deprivation within the meaning of the Fourteenth Amendment would trivialize the centuries-old principle of due process of law.
Id., at 331-32, 88 L.Ed. 2d at 668.
Although the distinction between deliberate conduct and negligent conduct is not always obvious, the United States Court of Appeals, Fourth Circuit, has determined that there must be some element of intent, and more than negligence, for a constitutional claim to survive immunity. See Lovelace v. Lee, 472 F.3d 174, 201 (4th Cir. 2006). In Lovelace, the Fourth Circuit Court vacated summary judgment in favor of the defendants because there was a genuine issue as to the plaintiff’s allegations that the defendant’s actions were intentional; the Court noted:
The district court extended the analysis in Daniels and Pink to Lovelace’s First Amendment free exercise claim, reasoning that the operative word “prohibit” in the First Amendment likewise connotes a “conscious act” rather than a merely negligent one. J.A. 171. Accordingly, the district court held that negligent interference with free exercise rights is not actionable under § 1983. We agree and hold that negligent acts by officials causing unintended denials of religious rights do not violate the Free Exercise Clause. Accord Lewis v. Mitchell, 416 F.Supp.2d 935, 942-44 (S.D.Cal.2005); Shaheed, 885 F.Supp. at 868. Lovelace must assert conscious or intentional interference with his free exercise rights to state a valid claim under § 1983.
Although the district court imposed the proper state-of-mind requirement, it partially erred in finding that the defendants’ *379actions “resulted from negligence and not from intentional action.” J.A. 171. The court correctly assessed the evidence against Shinault and Lee (in their individual capacities), but it underestimated the strength of the evidence against Lester. The facts, taken in the light most favorable to Lovelace, raise a genuine dispute whether Lester acted intentionally in depriving Lovelace of his free exercise rights. For this reason, summary judgment in favor of Lester on the First Amendment claim was error.
Id. at 201-02.
The Fourth Circuit has also noted that the rationale stated in Daniels, which arose under the 14th Amendment’s Due Process Clause, has been applied in cases arising under other constitutional provisions. Id. at 201; see Daniels, 474 U.S. at 331-32, 88 L.Ed. 2d at 668. The Fourth Circuit stated in Pink v. Lester,
Daniels’ rejection of a theory of actionable negligence under the Due Process Clause is consistent with Supreme Court cases interpreting other provisions of the Constitution. For instance, Estelle v. Gamble held that only conduct rising to the level of “deliberate indifference” constitutes “infliction” of cruel and unusual punishment for purposes of the Eighth Amendment. 429 U.S. 97, 104, 97 S.Ct. 285, 291, 50 L.Ed.2d 251 (1976). Similarly, Arlington Heights v. Metropolitan Housing Dev. Corp. requires discriminatory purpose in order to establish a “denial” of Equal Protection. 429 U.S. 252, 265, 97 S.Ct. 555, 563, 50 L.Ed.2d 450 (1977).
The language and the purpose of the Due Process Clause thus restrict violations thereof to official conduct that entails some measure of deliberateness. Absent such limitation, the Fourteenth Amendment would be demeaned, and federal courts would adjudicate claims that lacked connection to federal law. In our system of governance, the Constitution is revered but not ubiquitous, and federal courts sit as courts of limited jurisdiction. Thus, as Daniels underscores, not all undesirable behavior by state actors is unconstitutional. See Paul v. Davis, 424 U.S. 693, 701, 96 S.Ct. 1155, 1160, 47 L.Ed.2d 405 (1976) (the Fourteenth Amendment is not “a font of tort law to be superimposed upon whatever systems may already be administered by the States’).
Pink v. Lester, 52 F.3d 73, 75 (4th Cir. 1995). Thus, in my view, the federal courts’ requirement of some element of intent or deliberate indif*380ference in constitutional claims, see, e.g., Lovelace, 472 F.3d at 201-02, at the very least, should be necessary for a negligence-based “colorable constitutional claim[,]” Craig, 363 N.C. at 342, 678 S.E.2d at 357, under North Carolina law as well, but I also recognize that Craig does not appear to impose such a requirement. See id,., 363 N.C. 334, 678 S.E.2d 351.
II. Interpretations of Craig
The trial court, the majority, and I in this dissent all agree that Craig is the controlling case; unfortunately, we disagree on what it means and its application to this case. I will therefore attempt to address our areas of disagreement. The majority summarized,
In Craig, the plaintiff sought to obtain a damage recovery against the New Hanover County Board of Education based upon its failure to protect him from sexual abuse that he allegedly suffered at the hands of one of the defendant’s employees. 363 N.C. at 335, 678 S.E.2d at 352. In his complaint, the plaintiff asserted various common law negligence claims against the defendant and also alleged that the defendant “deprived him of an education free from harm and psychological abuse” in violation of N.C. Const. art. I, §§ 15 & 19 and N.C. Const. art. IX, § 1. Id.
“The Board moved for summary judgment” which the trial court subsequently denied; the Board appealed. Id. at 335, 678 S.E.2d at 352-53. This Court issued an opinion by a divided panel as to the plaintiff’s constitutional claims. Id. at 336, 678 S.E.2d at 353. The Supreme Court granted certiorari to consider plaintiff’s constitutional claims, noting that this Court’s
majority concluded that plaintiff’s common law negligence claim is an adequate remedy at state law, and thus, the constitutional claims are barred. The dissenting opinion contended that plaintiff’s negligence claim cannot be an adequate state remedy since governmental immunity completely defeats the claim. By an order dated 6 March 2008, we granted certiorari to review the Court of Appeals decision only as the issue raised in the dissenting opinion.
Id. (citation and quotation marks omitted).
Before the Supreme Court the
[p]laintiff argue [d] that his common law negligence claim [wa]s not an adequate remedy at state law because the doc*381trine of governmental immunity prevails against it. Consequently, he assert[ed] that per this Court’s decision in Corum v. University of North Carolina, 330 N.C. 761, 413 S.E.2d 276, cert. denied, 506 U.S. 985, 121 L. Ed. 2d 431 (1992), he should be allowed to bring claims directly under our State Constitution that will not be susceptible to an immunity defense.
Id. at 338, 678 S.E.2d at 354.
The Supreme Court noted only one specific allegation made by the plaintiff which mentions a constitutional claim:
The constitutional claim for damages is plead [sic] as an alternative remedy, should the court find that sovereign immunity or governmental immunity in any of its various forms exists and, if it does exist, which the plaintiffs deny, then, in that event, plaintiffs have no adequate remedy at law and assert the constitutional violations pursuant to the laws of North Carolina.
Id. at 340 n.4, 678 S.E.2d at 355 n.4 (quotation marks omitted). No other facts or circumstances were alleged or forecast which could support the conclusion that the plaintiff had made a “colorable constitutional claim[].” See id. at 334-42, 678 S.E.2d at 351-57. Nonetheless, the Supreme Court held “that plaintiff’s common law negligence claim is not an adequate remedy at state law because it is entirely precluded by the application of the doctrine of sovereign immunity.” Id. at 342, 678 S.E.2d at 356-57 (quotation marks omitted). The Court explained that the
[p]laintiff’s remedy cannot be said to be adequate by any realistic measure. Indeed, to be considered adequate in redressing a constitutional wrong, a plaintiff must have at least the opportunity to enter the courthouse doors and present his claim. Under the facts averred by plaintiff here, the doctrine of sovereign immunity precludes such opportunity for his common law negligence claim because the defendant Board of Education’s excess liability insurance policy excluded coverage for the negligent acts alleged. Plaintiff’s common law cause of action for negligence does not provide an adequate remedy at state law when governmental immunity stands as an absolute bar to such a claim. But as we held in Corum, plaintiff may move forward in the alternative, bringing his colorable *382claims directly under our State Constitution based on the same facts that formed the basis for his common law negligence claim.
Id. at 339-40, 678 S.E.2d at 355 (footnote omitted).
In Craig, the plaintiff alleged he was sexually assaulted at school. 363 N.C. at 335-36, 678 S.E.2d at 352-53. Here too, the plaintiffs complaint alleges sexual misconduct at school. In Craig,
[t]he first [claim] was based on common law negligence. His other claims asserted that the Board deprived him of an education free from harm and psychological abuse, thereby violating three separate provisions of the North Carolina State Constitution: Article I, Section 15 (right to the privilege of education); Article I, Section 19 (no deprivation of a liberty interest or privilege but by the law of the land); and Article IX, Section 1 (schools and means of education shall be encouraged).
Id. at 335, 678 S.E.2d at 352. Here too, plaintiff brought negligence-based claims against her school board based upon allegations of negligent hiring, supervision, and retention and negligent infliction of emotional distress. Plaintiff here also brought causes of action under the exact same three constitutional provisions as the plaintiff in Craig. See id. In Craig, the plaintiffs constitutional claims were based on the same facts as the negligence claims without any additional allegations, as was specifically noted in Craig’s holding. See id., 363 N.C. at 340, 678 S.E.2d at 355 (“But as we held in Corum, plaintiff may move forward in the alternative, bringing his colorable claims directly under our State Constitution based on the same facts that formed the basis for his common law negligence claim." (emphasis added)). Here too, plaintiff makes no factual allegations beyond those made in her negligence-based claims.
In Craig, the Supreme Court addressed the question of “whether plaintiffs common law negligence claim, which will ultimately be defeated by governmental immunity because of its exclusion from defendant Board of Education’s insurance coverage, provides an adequate remedy at state law[;]” and the Supreme Court held “that it does not and that plaintiff may therefore bring his colorable claims directly under the North Carolina Constitution.” Id. at 352, 678 S.E.2d at 335. The Supreme Court thus “affirm[ed] the trial court’s denial of defendant’s motion for summary judgment on plaintiff’s direct colorable constitutional claims.” Id. at 342, 678 S.E.2d at 357. Accordingly, I believe this Court is required here to also “affirm the trial court’s *383denial of defendants’ motion” to dismiss as I am unable to distinguish Craig from this case in any meaningful way. Id.
1. Motion for Summary Judgment Versus 12(b)(6) Motion
The only potentially dispositive difference between this case and Craig is that Craig was decided on a motion for summary judgment while here the trial- court ruled upon defendant CharlotteMecklenburg Board of Education’s (“Board”) 12(b)(6) motion. See id. A motion to dismiss is determined upon a different standard than a motion for summary judgment. See N.C. Gen. Stat. § 1A-1, Rule 12(b)(6) (stating standard as “[fjailure to state a claim upon which relief can be granted”), 56(c) (2011) (noting that a motion for summary judgment should be granted “if the pleadings, depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any, show that there is no genuine issue as to any material fact and that any party is entitled to a judgment as a matter of law”). Considering these different standards, the fact that the Supreme Court found that the allegations in Craig were sufficient to survive defendant’s motion for summary judgment necessarily means it found such allegations would survive a 12(b)(6) motion. See Craig, 363 N.C. 334, 678 S.E.2d 351; see also N.C. Gen. Stat. § 1A-1, Rule 12(b)(6), 56(c). After all, if the plaintiff had “failfed] to state a claim upon which relief [could] be granted” then the defendant necessarily would be “entitled to a judgment as a matter of law.” N.C. Gen. Stat. § 1A-1, Rule 12(b)(6), 56(c).
In addition, even though Craig was decided at the summary judgment stage, when the Court may consider factual allegations beyond the pleadings, see N.C. Gen. Stat. § 1A-1, Rule 56(c), the Craig opinion is not based upon any factual allegations of this type. See Craig, 363 N.C. 334, 678 S.E.2d 351. The allegations upon which the Supreme Court relied in Craig appear to be solely from the complaint and are substantially the same as in this case. See id. As the Supreme Court determined that the plaintiff’s allegations in Craig were adequate to survive summary judgment under Rule 56(c), I believe we must conclude that these same claims based upon such similar facts must also survive defendant Board’s Rule 12(b)(6) motion to dismiss. See id.; see also N.C. Gen. Stat. § 1A-1, Rule 12(b)(6), 56(c).
2. Merits of the Plaintiff’s Case in Craig
The majority’s decision seems to rely primarily upon language in Craig which acknowledges that although the plaintiff had brought a “colorable constitutional claim[]” which was not barred by govern*384mental immunity, the plaintiff in Craig may not ultimately prevail in his claim. Craig, 363 N.C. at 340-42, 678 S.E.2d at 355-57. The majority states,
The fundamental problem with the trial court’s logic is that the Supreme Court simply declined to consider the substantive viability of the state constitutional claims that the plaintiff attempted to assert pursuant to N.C. Const. art. I, §§ 15 & 19 and N.C. Const. art. IX, § 1, in Craig, explicitly stating that its decision did not “predetermine the likelihood that [the] [p]laintiff [would] win other pretrial motions, defeat affirmative defenses, or ultimately succeed on the merits of his case” and that its holding “simply ensure [d] that an adequate remedy must provide the possibility of relief under the circumstances.” Id. In other words, the Supreme Court simply held in Craig that the existence of common law claims that were barred by the doctrine of sovereign or governmental immunity did not operate to bar the plaintiff from attempting to assert any constitutional claims that he might have otherwise had against the defendant while expressly declining to address the extent to which his constitutional claims had substantive merit.
The majority notes that Craig was not a decision on the merits of the plaintiff’s case. Obviously Craig was not a decision on the merits and simply affirmed the denial of defendant’s motion for summary judgment. See id. at 342, 678 S.E.2d at 357. Not even plaintiff argues that the absence of governmental immunity means that she will ultimately prevail on the merits of her claim; she claims only that she has a right to proceed with her constitutional claims. The pivotal holding in Craig is that governmental immunity did not bar the plaintiff’s claim from proceeding past the summary judgment stage. See id. at 342, 678 S.E.2d at 356-57. In fact, as the trial court would have no jurisdiction to consider a claim barred by governmental immunity, see Meherrin Indian Tribe v. Lewis, 197 N.C. App. 380, 384, 677 S.E.2d 203, 207 (2009) (noting that while it may be unsettled whether sovereign immunity is based upon subject matter or personal jurisdiction, it is a jurisdictional issue), disc. review denied, 363 N.C. 806, 690 S.E.2d 705 (2010), Craig’s holding that “plaintiff may move forward in the alternative, bringing his colorable claims directly under our State Constitution based on the same facts that formed the basis for his common law negligence claim” meant that the trial court did have jurisdiction to adjudicate plaintiff’s claims fully. See Craig, 363 N.C. at 340, 678 S.E.2d at 355.
*385I entirely agree with the majority’s analysis of plaintiff’s constitutional claims under N.C. Constitution Article I, Section 15; Article IX, Section 1; and Article I, Section 19; I simply disagree that this Court is at liberty to make this analysis of the claims based upon Craig. See id., 363 N.C. 334, 678 S.E.2d 351. Craig posed the question of whether the plaintiff’s claim should survive a motion for summary judgment, and the Supreme Court answered this question affirmatively without a discussion of the actual merits of the case. See id. As the majority points out,
According to well-established North Carolina law, governmental immunity is an “ ‘immunity from suit rather than a mere defense to liability[.]’ ” Craig, 363 N.C. at 338, 678 S.E.2d at 354 (quoting Mitchell v. Forsyth, 472 U.S. 511, 526, 105 S. Ct. 2806, 2815, 86 L. Ed. 2d 411, 425 (1985))[.]
As such, if a claim properly barred by immunity is allowed to proceed beyond a motion to dismiss or for summary judgment, a major part of the rationale for immunity has been eliminated. See id. at 338, 678 S.E.2d at 354. If a case is allowed to proceed past a motion to dismiss or for summary judgment, a substantial part of the protection provided by governmental immunity has been lost as the governmental entity must incur the costs, both direct financial costs as well as the expenditure of government personnel time and effort, to defend the case, regardless of whether the plaintiff ultimately wins or loses. See id. Based on the strikingly similar facts and the same legal posture as in Craig, we too are asked to determine whether plaintiff’s constitutional claims should survive a pre-trial motion; in light of Craig, I would also answer the question affirmatively. See id., 363 N.C. 334, 678 S.E.2d 351.
3. Opportunity to Present Claim
Furthermore, the majority determines that plaintiff here, by virtue of bringing her claim before the trial court and this Court “had an opportunity to present her claims to the Court and obtain a determination as to whether those claims had any substantive merit without having to overcome any sovereign or governmental immunity bar” and thus had an adequate remedy. But the plaintiff in Craig had exactly the same opportunity, and our Supreme Court determined that “[pjlaintiff’s remedy cannot be said to be adequate by any realistic measure.” Id. at 340, 678 S.E.2d at 355. The Supreme Court went on to explain that due to the inadequate remedy and “opportunity” provided by the plaintiff’s negligence claim, the plaintiff could bring *386a constitutional claim “based on the same facts that formed the basis for his common law negligence claim.” Id. Thus, the Supreme Court did not consider the plaintiff’s remedy to be “adequate” nor did it determine that an “opportunity” was properly provided for the plaintiff “to enter the courthouse doors and present his claim.” Id. Under the similar facts and procedural posture presented in this case, I do not see how we can claim that plaintiff here had a realistic “opportunity to enter the courthouse doors” or an adequate remedy. Id.
III. Conclusion
“This Court is bound by precedent of the North Carolina Supreme Court[,] State v. Gillis, 158 N.C. App. 48, 53, 580 S.E.2d 32, 36, disc. review denied, 357 N.C. 508, 587 S.E.2d 887 (2003), and that Court has determined that governmental or sovereign immunity may not serve as a bar to a properly pled negligence claim which the plaintiff has also labeled as a constitutional claim, albeit without alleging any facts in addition to those which support the negligence claim or make the constitutional claim “colorable;” for this reason, I believe we are bound to affirm the trial court’s order denying defendant Board’s motion to dismiss. See Craig, 363 N.C. 334, 678 S.E.2d 351. Because I believe that the trial court properly denied defendant Board’s motion to dismiss plaintiff’s constitutional claims based upon Craig, I would affirm, and I respectfully dissent.